Citation Nr: 0410651	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-05 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson  III, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 1967 
to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In February 2000, this case was before the Board at which time the 
Board awarded a 100 percent disability evaluation for PTSD 
effective from August 8, 1996, to April 10, 1998, a full grant of 
benefits (that issue is no longer on appeal).  At that time the 
Board also remanded the issue of service connection for systemic 
lupus erythematosus.  In January 2003, the Board further developed 
the claim pursuant to 38 C.F.R. § 19.9(a)(2) (2002)) a regulation 
which was subsequently invalidated by the United States Court of 
Appeals for the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003)(DAV).  In May 2003, the case was remanded by the Board 
pursuant to the holding in DAV, requiring that all development and 
notices under the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) be accomplished by the 
RO.

In the November 2003 Supplemental Statement of the Case, the RO 
phrased the issue of service connection for systemic lupus 
erythematosus, to include atypical Reiter's syndrome.  Systemic 
lupus erythematosus and atypical Reiter's syndrome are separate 
disabilities.  Further, Reiter's syndrome is not an issue that has 
been addressed in a Statement of the Case.  In no case will a 
Supplemental Statement of the Case be used to announce decisions 
by the agency of original jurisdiction on issues not previously 
addressed in the Statement of the Case or to respond to a notice 
of disagreement on newly appealed issues that were not addressed 
in the Statement of the Case.  See 38 C.F.R. § 19.31 (a) (2003).  
The veteran's accredited representative has raised the issue of 
service connection for Reiter's syndrome in statements dated in 
November 2002 and March 2004.  It appears that service connection 
for Reiter's syndrome may have been denied by rating decision in 
June 1982.  The apparent request to reopen the claim of service 
connection for Reiter's Syndrome is referred to the RO for formal 
adjudication.        



FINDING OF FACT

Systemic lupus erythematosus was not manifested during the 
veteran's active duty service or manifested to a compensable 
degree within one year thereafter, nor is systemic lupus 
erythematosus otherwise shown to be related to service.     


CONCLUSION OF LAW

Systemic lupus erythematosus was not incurred in or aggravated by 
service; nor may service incurrence be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003)


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000 the President of the United States signed into 
law the VCAA.  This legislation provides, among other things, for 
notice and assistance to claimants under certain circumstances.  
VA has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004)  held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case regarding the issue of service 
connection for lupus erythematosus, a substantially complete 
application was received in November 1995.  Thereafter, in a 
rating decision dated in January 1996 the issue was denied.  Only 
after that rating action was promulgated did the AOJ, in June 
2003, provide notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need for 
the veteran to submit any evidence in his or her possession that 
pertains to the claim.  Pertinent notification informing the 
veteran of what was needed to substantiate his claim, and 
information he needed to submit was also furnished in the March 
1998 Statement of the Case, February 2000 and 2002 letters from 
the RO, and July 2002 and November 2003 Supplemental Statement's 
of the Case. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2003 was not given prior to 
the first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his or 
her claim, and to respond to VA notices. Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice have been fully satisfied, any error in not providing 
a single notice to the veteran covering all content requirements 
is harmless error.

Concerning the veteran's claim of service connection for a lupus 
erythematosus, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the VCAA.  
The record in this case includes the veteran's service medical 
records, VA treatment records, along with private treatment 
records.  Furthermore, the veteran has been afforded VA medical 
examinations for evaluation and opinions regarding his lupus 
erythematosus. With regard to providing assistance to the veteran 
it is also noted that he has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions and 
statements of the cases have informed the veteran of the 
information and evidence necessary to warrant entitlement to the 
benefits sought.  Considering the foregoing, the Board therefore 
finds that the notice requirements of the VCAA have been met. 

Law and Regulations

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran suffers 
from disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as systemic 
lupus erythematosus, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a claim is filed for entitlement to service connection, there 
must be an initial finding of a current chronic disability.  
Although the appellant may testify as to symptoms he perceives to 
be manifestations of disability, the question of whether a chronic 
disability is currently present is one which requires skill in 
diagnosis, and questions involving diagnostic skills must be made 
by medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).


Factual Background

The veteran's service medical records show that he received 
treatment for back pain and swollen lymph nodes diagnosed as 
lymphogranuloma.  X-rays of the spine were normal and the 
lymphogranuloma was treated with antibiotics.  At discharge from 
service left knee instability and a history of syncope and 
dizziness in hot weather were reported.  The veteran's entire 
service medical and separation physical examination records are 
entirely absent for any complaints, findings or treatment of lupus 
erythematosus.

Private clinical records of the veteran dated from December 1969 
through September 1970 are limited to treatment of sciatic 
neuritis along with myositis and strain of the lumbosacral spine 
sustained while lifting objects.  

Private and VA medical records from June1981 through May 1982 show 
that the veteran received treatment for musculoskeletal complaints 
and symptoms associated with atypical Reiter's syndrome.  In 
August 1981 a private physician reported that from 1976 through 
1977, the veteran received treatment limited to gastrointestinal 
and upper respiratory symptoms, along with dorsal strain.  
Subsequent medical records reveal treatment for musculoskeletal 
and urinary tract problems.  VA medical records in July and August 
1982 questioned arthritis and ankylosing spondylitis regarding 
complaints of radiating back pain.  In a December 1982 medical 
examination report concerning the veteran's son, it was reported 
that he had a family history of lupus and inflammatory arthritis.  

A February 1983 private anti-nuclear antibody profile laboratory 
report revealed that low titers of ENA antibody were 
nondiagnostic, but may occur in any rheumatic disease, and were 
more likely to occur in systemic lupus erythematosus or mixed 
connective tissue disease.  

In September 1983 the veteran was hospitalized due to multiple 
physical complaints.  It was reported that he had been diagnosed 
with Reiter's syndrome and possible systemic lupus, but he had 
very little symptoms referable to lupus.  Coproporphyria was 
suggested as a possible diagnosis.  

In a November 1983 statement a physician, a Dr. I., opined that 
the veteran carried a tentative diagnosis of systemic lupus 
erythematosus, however, there was no evidence of the disease.  It 
was stated that there was suggestive evidence that his pain 
complaints were due to coproporphyria.  It was suggested that the 
veteran be referred to an expert in the types of disorders.  
Subsequent medical records through April 1985 show a history of 
possible lupus, and possibly coproporphyria.  A left deltoid 
muscle biopsy performed in September 1985, to rule out 
dermatomyositis or other collagen vascular disease, revealed no 
definite pathologic changes.

In an October 1995 statement Dr. I., opined that the veteran had 
inflammatory myositis and systemic lupus erythematosus which 
caused extreme pain and fatigue.  It was indicated that the 
veteran had been followed for many years.    
 
At a VA medical examination in December 1995, it was reported that 
in the early 1980's, the veteran began developing multiple 
musculoskeletal pain and rashes, and in 1981 inflammatory myositis 
and systemic lupus erythematosus were diagnosed. It was reported 
that the veteran had continued with chronic pain.  It was 
indicated that the veteran did not describe any known systemic 
disease associated with his diagnosis of systemic lupus 
erythematosus.  A physical examination was performed.  The 
diagnosis was:  Multiple musculoskeletal symptoms without clinical 
objective changes with previous diagnosis of systemic lupus 
erythematosus.  It was reported that the veteran had had a series 
of laboratory tests, and that although had a previous diagnosis of 
systemic lupus erythematosus, the diagnosis could not be confirmed 
on the basis of the present examination and laboratory work.  

In a March 1996 statement from a nurse who was the spouse and 
nurse of a treating physician of the veteran, reported that the 
physician had seen the veteran from 1969 to 1984 when the 
physician retired.  She stated that the veteran suffered from 
fatigue, joint pain, muscle pain, and back pain.  She reported 
that she remembered because she gave the veteran inflammatory and 
pain control shots.  

In an August 1996 statement, Dr. I., opined that after a medical 
review he was of the opinion that the early symptoms that the 
nurse and treating physician's spouse reported from 1969 to 1984, 
were clearly the onset of lupus erythematosus, and probably meets 
the criteria of 10 percent or more disabling within one year of 
discharge from military service.  

Clinical records of Dr. I., dating from August 1983 to August 1996 
show that the veteran was seen for complaints of multiple joint 
pain.  Early it was indicated that the veteran possibly had 
collagen's vascular disease, and that he had no skin lesions or 
other disease relative to definite systemic lupus erythematosus.  
In August 1996 it was reported that the veteran was present for a 
follow-up of collagen vascular disease, probably a mixed syndrome 
of inflammatory idiopathic myositis and possibly systemic lupus 
erythematosus.

A VA infectious, immune, and nutritional disabilities medical 
examination was performed in October 2000.  The veteran's medical 
history of musculoskeletal complaints was reported.  It was 
indicated that Reiter's syndrome was reported, but there was no 
consistent systemic lupus erythematosus diagnosis.  A physical 
examination was performed.  The diagnosis was Reiter's syndrome.  
It was commented that it was unlikely that the veteran's health 
problems were systemic lupus erythematosus.  

In VA medical examination of the muscles was performed in April 
2003.  It was reported that the examiner had reviewed the 
veteran's claims folder.  The veteran's medical history and 
current muscle and joint complaints were reported.  A physical 
examination was performed. It was indicated that the veteran had 
labs drawn in October 2002 including ANA rheumatoid factor, ESR, 
UA and CBC, and did not show any evidence of rheumatoid disease.  
The veteran's mouth was negative for any oral ulcers and there was 
no rash.  The diagnostic impression was: Degenerative joint 
disease of the lumbosacral spine with limitation of function 
because of pain, mild to moderate; chronic strain bilateral hands, 
with limitation of function because of pain, mild to moderate, X-
ray shows DJD (degenerative joint disease); chronic muscle aches 
and joint pains of unknown origin.  

The physician opined that the veteran does not have systemic lupus 
erythematosus because it is very rare that ANA-negative people 
have systemic lupus erythematosus.  The veteran also did not have 
decreased white cell count or platelets in his urine, evidence of 
rash or oral ulcers.  It was also reported by the VA physician 
that there was no evidence that any of his symptoms appeared 
within one year of his leaving service.  The first time he saw Dr. 
I., was in 1981.  It was stated that a note from two physician's 
had diagnosed atypical Reiter's syndrome, but there was not enough 
evidence to confirm either diagnoses, and he was unable to give a 
an opinion that the symptoms were at least as likely as not 
manifested during service or within one year of discharge.      

Analysis                 

The veteran's service medical records reveal treatment for 
physical complaints, including back and left knee symptoms.  The 
entire service medical records are negative for any complaints, 
findings, or treatment referable to systemic lupus erythematosus.  
Significantly, it is noted that the clinical data reveals that a 
diagnosis of possible systemic lupus erythematosus is not shown 
until the early 1980's. 

It has been suggested by and on behalf of the veteran that the 
musculoskeletal complaints that are shown during service are the 
onset of his systemic lupus erythematosus.  In support of the 
assertion the clinical data includes a statement from a private 
physician who has opined that early symptoms reported in 1969 by a 
private nurse working for her physician husband were indeed the 
onset of systemic lupus.  

It is noteworthy that while the private physician has reported a 
current diagnosis of systemic lupus erythematosus, the overall 
clinical data is equivocal with respect to such a diagnosis.  In 
the past, the same physician reported inconclusively regarding a 
diagnosis of systemic lupus erythematosus for the veteran and 
phrased the diagnosis as "possible".  In addition, the nurse whose 
statement the private physician relies upon was limited to a 
report of the veteran's complaints at the time of treatment, and 
her statement was not based on an opinion that the veteran had 
systemic lupus erythematosus in 1969.  Further, there is no 
indication that the private physician had availability of the 
veteran's claims folder and the entire evidentiary data in 
rendering his opinion, nor is any significant rational to support 
a diagnosis of systemic lupus erythematosus related to service or 
shortly thereafter. 

In sharp contrast, VA clinicians have documented use of the 
veteran's claims file, and rendered an opinion with rationale 
based on current clinical data including current laboratory and 
physical findings.  VA clinicians declined to diagnose systemic 
lupus erythematosus, and indicated it was not found.  In this 
regard it is noted that the Board is not required to accept the 
medical authority supporting a claim, it must provide its reasons 
for rejecting such evidence and, more important, must provide a 
medical basis other than its own unsubstantiated conclusions to 
support its ultimate decision.  Hayes v. Brown, 9 Vet. App. 67 
(1996).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has considered the private physician's opinion and 
supporting evidence offered by and on behalf of the veteran.  
Based on the foregoing, the Board is compelled to conclude that 
the weight of the evidence is against the veteran's claim.  In 
this regard, the Board is compelled to conclude that systemic 
lupus erythematosus was not present in service or manifested 
within one year thereafter, and is not otherwise shown to be 
related to the veteran's period of service.  Service connection 
for systemic lupus erythematosus is not warranted.  



ORDER


The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



